FILED
                            NOT FOR PUBLICATION                              JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL SERRATO,                                    No. 11-56624

               Petitioner - Appellant,           D.C. No. 2:11-cv-01621-GHK

  v.
                                                 MEMORANDUM *
LINDA SANDERS, Warden, U.S.P.
Lompoc,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Federal prisoner Paul Serrato appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Serrato contends that he is entitled to credit toward his federal sentence for

the time he spent in federal custody pursuant to a writ of habeas corpus ad

prosequendum. The argument is unpersuasive because he remained subject to the

state’s jurisdiction during the time he spent in federal custody pursuant to the writ.

See Thomas v. Brewer, 923 F.2d 1361, 1367 (9th Cir. 1991). Accordingly, the

credits earned during that period apply only to Serrato’s state sentence and cannot

be credited towards his federal sentence. See 18 U.S.C. § 3585(b); Allen v.

Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998) (noting that section 3585(b)

disallows double crediting of time served).

      Serrato also argues that he is entitled to credit against his federal sentence

for the time served in state custody. He is not entitled to credit for time served for

a separate state offense because the district court imposed his federal sentence to

run consecutively to his state sentence. See 18 U.S.C. § 3584(a); see also Taylor v.

Sawyer, 284 F.3d 1143, 1150 (9th Cir. 2002) (federal officials are not bound by a

state court’s direction that state and federal sentences run concurrently).

      For the foregoing reasons, Serrato’s remaining arguments lack merit.

      AFFIRMED.




                                           2                                     11-56624